DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said at least partially releasable association" in the last paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim does not recite wherein the device comprises an at least partially releasable association. It is also unclear what is an at least partially releasable association. 
The claim recites wherein a pharmaceutical composition is associated with at least a portion of said solid substrate and wherein the pharmaceutical composition is at 

Claim 1 recites the limitation "said portion" in the third paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites at least a portion. It is unclear if said portion includes all or some of the at least a portion. 


Claim 3 recites the limitation "said active component" in the first to second lines.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites at least one active component. It is unclear if said active component includes all or some of the at least one active component.

Claim 3 recites the limitation "said pharmaceutical composition releasably associated with said at least portion of said substrate" in the second to third lines.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites wherein the pharmaceutical is associated with at least a portion of said substrate but does not disclose wherein the association is releasable. Claim 1 reciting wherein the 

Claim 19 recites the terms releasable association, releasably associates, and releasably associated. The claim is indefinite since it is unclear what is meant by releasable association. It is unclear what is being releasable. The claim also does not disclose how the device is configured for there to be a releasable association such that one of ordinary skill in the art would understand what a releasable association is. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 4, 5-7, 9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 5,875,797, Mar. 2, 1999) in view of Anastassov et al. (US 2016/0166498, Jun. 16, 2016).
Chiang et al. disclose dental flosses formed of multiple filaments that include two or more components selected to provide desired properties to the floss. For example, the filaments may include an inner core selected to provide strength to the floss, and an outer layer selected to provide a desired surface property, e.g. to deliver/release a flavor, clinical, or other compound (col. 1, lines 40-46). One or more of the components includes an additive, e.g., a color, fragrance, flavor, or active ingredient, which is releasable from the floss (col. 1, lines 62-65). The additive is incorporated into the floss in a manner to allow said additive to be released from the floss during use (claim 24). The additive may be absorbed into a surface (claim 17) or adsorbed onto a surface (claim 18). One or more additives may be included (col. 6, line 40). Dental flosses remove entrapment food particles in interstices between teeth. Removal of entrapped food particles reduces the incidence of caries, gingivitis, and mouth odors as well as generally improving oral hygiene (col. 1, lines 24-32).
Chiang et al. differ from the instant claims insofar as not disclosing wherein the additive is a cannabinoid. 
However, Anastassov et al. disclose wherein cannabinoids may treat periimplantitis, periodontitis, oral mucositis, and dental pain (¶ [0079]). Suitable cannabinoids include cannabidiol (claim 1). 
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Chiang et al. disclose wherein the additive may be an active ingredient. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated cannabidiol into the dental floss of Chiang et al. since it is a known and effective oral active ingredient since it treats periimplantitis, periodontitis, oral mucositis, and dental pain as taught by Anastassov et al. 
In regards to instant claim 5 reciting wherein at least 1% by weight of said pharmaceutical composition is releasable during contact with a surface of said region of said oral cavity, the claimed recitation “releasable” is merely a functional recitation requiring the ability to fulfill that function. The claim does not require, however, that at least 1% is released. Accordingly, since the additive of Chiang et al. is releasable from the floss, at least 1% by weight is capable of being released. 

2.	Claims 1, 4, 5-7, 10, 12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 5,875,797, Mar. 2, 1999) in view of Abd Hammid et al. (WO 2012/173464, Dec. 20, 2012).
Chiang et al. disclose dental flosses formed of multiple filaments that include two or more components selected to provide desired properties to the floss. For example, the filaments may include an inner core selected to provide strength to the floss, and an outer layer selected to provide a desired surface property, e.g. to deliver/release a flavor, clinical, or other compound (col. 1, lines 40-46). One or more of the components includes an additive, e.g., a color, fragrance, flavor, or active ingredient, which is 
Chiang et al. differ from the instant claims insofar as not disclosing wherein the additive is a terpene.
However, Abd Hammid et al. disclose that due to the presence of terpenes in a natural antimicrobial essential oil and the antiseptic, antiviral and bactericidal effect of the terpenes, the natural essential oil is therefore used to coat or be impregnated into an oral care product to inhibit the growth of microorganisms in human mouth (page 5, lines 15-19). Some of the oral care products include dental flosses (page 6, line 33). Suitable terpenes include d-limonene (page 4, line 22-23). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Chiang et al. disclose wherein the additive may be an active ingredient. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated d-limonene into the dental floss of Chiang et al. since it is a known and effective oral active ingredient since inhibits growth of microorganism in human mouth as taught by Anastassov et al. 

In regards to instant claim 12 reciting wherein said terpenes comprise at least one terpene forming at least 40% by weight of the total amount of said terpenes, d-limonene as the only terpene meets the claim limitation. 

3.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 5,875,797, Mar. 2, 1999) in view of Anastassov et al. (US 2016/0166498, Jun. 16, 2016), and further in view of Fontana (US 6,123,982, Sep. 26, 2000).
	The teachings of Chiang et al. and Anastassov et al. are discussed above. Chiang et al., and Anastassov et al. do not disclose wherein the filaments have a transverse cross-section of less than 5 millimeters.
	However, Fontana discloses wherein a floss with a narrow cross-section ca be fitted into narrow interdental spaces. An increase in the cross-sectional dimension aids in flossing since there will be a greater contact with the teeth surfaces in the interdental spaces (col. 1, lines 58-64).
	Accordingly, since cross-section affects whether the floss fits into interdental spaces and how much contact the floss will have with teeth surfaces as taught by Fontana, it would have been prima facie obvious to one of ordinary skill in the art .

4.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 5,875,797, Mar. 2, 1999) in view of Anastassov et al. (US 2016/0166498, Jun. 16, 2016), and further in view of Hill et al. (US 5,098,711, Mar. 24, 1992). 
	The teachings of Chiang et al. and Anastassov et al. are discussed above. Chiang et al., and Anastassov et al. do not disclose wherein the average amount of the active component is at least 1 milligram per 100 meter length of the filament. 
	However, Hill et al. disclose wherein the load on a floss can be very small quantities (say 100 units per yard in the case of very active antibiotics) to large amounts (up to 60% by weight of anti-tartar or other chemicals requiring mass action) across a wide variety of therapeutic substances (col. 15, lines 3-11). 
	Accordingly, since the amount of active component depends on the particular active component as taught by Hill et al., it would have been prima facie obvious to one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of active component depending on the particular active component desired.

5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 5,875,797, Mar. 2, 1999) in view of Anastassov et al. (US 2016/0166498, Jun. 16, 2016), and further in view of Gap (WO 2011/152637 A2, Dec. 8, 2011).
The teachings of Chiang et al. and Anastassov et al. are discussed above. Chiang et al., and Anastassov et al. do not disclose wherein the filaments comprises hemp.
	However, Gap discloses a chain type dental floss manufactured by mixing one or more kinds selected from the group consisting of polyester, polyethylene, polypropylene, nylon, cotton, hemp, silk fiber, acrylic, natural rubber, synthetic rubber, and metal microfiber (page 3/5 of translation). 
	It would have been prima facie obvious to one of ordinary skill in the art to have the filaments of Chiang et al. comprise hemp since the filaments may comprise multiple components and hemp is a known and effective component for forming dental floss as taught by Gap. 

6.	Claims 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 5,875,797, Mar. 2, 1999) in view of Anastassov et al. (US 2016/0166498, Jun. 16, 2016), and further in view of Ruggles (US 2005/0048007, Mar. 3, 2005).
	The teachings of Chiang et al. and Anastassov et al. are discussed above. Chiang et al., and Anastassov et al. do not disclose wherein extract of Glycyrrhiza glabra is an additive. 
	However, Ruggles discloses wherein an extract of Glycyrrhiza glabra is an anti-odor and anti-plaque active component (¶ [0008]). Glycyrrhiza glabra extract is from extraction of Glycyrrhiza glabra varieties. Such varieties include G.tipica, G.inflata and G.glanduflora (¶ [0012]). 
prima facie obvious to one of ordinary skill in the art to have incorporated an extract of Glycyrrhiza glabra into the dental floss of Chiang et al. since it is a known and effective active ingredient as taught by Ruggles. 
	 
7.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 5,875,797, Mar. 2, 1999) in view of Anastassov et al. (US 2016/0166498, Jun. 16, 2016), and further in view of Spencer (US 5,565,206, Oct. 15, 1996). 
	The teachings of Chiang et al. and Anastassov et al. are discussed above. Chiang et al., and Anastassov et al. do not disclose wherein the filaments is inserted into a container containing the additive. 
	However, Spencer discloses wherein toothbrushes having bristles coated with chlorhexidine-treated particles were prepared by placing a chlorhexidine-treated particle dispersion into a polystyrene beaker, lowering toothbrush bristles into the dispersion sufficiently that the brush head was immersed, stirring the dispersion, and removing the beaker containing the dispersion from the toothbrush (col. 3, lines 21-35). Dental floss can be coated or impregnated with the particles by a procedure similar to that described for toothbrushes (col. 4, lines 45-48).
	It would have been prima facie obvious to one of ordinary skill in the art to have the filaments inserted into a container containing the additive since this is a known and effective method of incorporating additives onto and into a floss as taught by Spencer. 

Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612